Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 1 of 26 PageID #: 3698




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


CLAUDE P. LACOMBE,

                       Petitioner,

       v.                                          Civ. Act. No. 17-1518-LPS

ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                       Respondents. 1




                               MEMORANDUM OPINION


Claude P. LaCombe. Pro so Petitioner.

Carolyn S. Hake, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




April 9, 2021
Wilmington, Delaware


'Warden Robert May replaced former Warden Dana Metzger, an original party to the case. See Fed.
R. Civ. P. 25(d).
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 2 of 26 PageID #: 3699


~fOn_,
STARK, U.S. District Judge:

I.     INTRODUCTION

        Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2254 and an amended Petition (hereinafter collectively referred to as "Petition") filed by Petitioner

Claude P. LaCombe ("Petitioner"). (D.I. 3; D.I. 11) The State filed an Answer in Opposition, to

which Petitioner filed a Reply. (D.I. 20; D.I. 23) For the reasons discussed, the Court will dismiss

the Petition.

II.     BACKGROUND

        On December 26, 2011, Petitioner participated in a robbery with three other men, including

his brother, during which two individuals were killed. See LaCombe v. State, 93 A.3d 654 (Table),

2014 WL 2522273, at *1 (Del. May 30, 2014). In January 2012, Petitioner was indicted on two

counts of first degree murder, four counts of possession of a firearm during the commission of a

felony ("PFDCF"), two counts of attempted first degree murder, and second degree conspiracy.

(D.I. 20 at 1) On April 11, 2013, Petitioner pied guilty to one count each of second degree murder

(as the lesser-included offense of first degree murder), PFDCF, attempted first degree robbery, and

second degree conspiracy. Id. In September 2013, the Superior Court sentenced Petitioner to life

imprisonment for the murder conviction, pulse additional time for the related convictions. See State

v. LaCombe, 2017 WL 6550430, at *1 (Del. Super. Ct. Dec. 21, 2017). Petitioner filed a prose motion

for modification of sentence, which the Superior Court denied. (D.I. 20 at 2)

        In October 2013, Petitioner filed a direct appeal. While the appeal was pending, Petitioner's

counsel filed a second motion for modification of sentence. On May 30, 2014, the Delaware

Supreme Court affirmed Petitioner's sentence. See LaCombe, 2014 WL 2522273, at *2. On August
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 3 of 26 PageID #: 3700




26, 2014, the Superior Court denied Petitioner's second motion for modification of sentence. (D.I.

18-1 at12)

       In May 2014, Petitioner filed in the Superior Court a motion for postconviction relief

pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion") and a motion to appoint

counsel. (D.I. 18-1 at 11) The Superior Court granted the motion to appoint counsel. Post-

conviction counsel filed an amended Rule 61 motion, which the Superior Court denied. See State v.

Lacombe, 2016 WL 6301233 (Del. Super. Ct. Oct. 25, 2016). The Delaware Supreme Court affirmed

that decision on May 17, 2017. See LaCombe v. State, 2017 WL 2180545, at *1 (Del. May 17, 2017).

        Petitioner filed a second prose Rule 61 motion in June 2017, which the Superior Court

sutntnarily dismissed on December 21, 2017. (D.I. 18-1 at 16; see also LaCombe, 2017 WL 6550430, at

*1. The Delaware Supreme Court affirmed that decision on April 5, 2018. See LaCombe v. State,

2018 WL 1678765 (Del. Apr. 5, 2018).

III.    GOVERNING LEGAL PRINCIPLES

        A.   Exhaustion and Procedural Default

        Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(6);

O'Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270,275 (1971). The

AEDPA states, in pertinent part:

               An application for a writ of habeas corpus on behalf of a person in
               custody pursuant to the judgruent of a State court shall not be granted
               unless it appears that

                (A) the applicant has exhausted the remedies available in the courts of
                the State; or

                (B)(i) there is an absence of available State corrective process; or


                                                   2
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 4 of 26 PageID #: 3701




                   (ii) circumstances exist that render such process ineffective to
                   protect the rights of the applicant.

28 u.s.c. § 2254(b)(1).

        The exhaustion requirement is based on principles of comity, requiring a petitioner to give

"state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State's established appellate review process." O'Sullivan, 526 U.S. at 844-45; see also

Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement

by demonstrating that the habeas claims were "fairly presented" to the state's highest court, either

on direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to

consider the claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v. Peoples,

489 U.S. 346, 351 (1989).

        A petitioner's failure to exhaust state remedies will be excused if state procedural rules

preclude hitn from seeking further relief in state courts. See Llnes v. Larkins, 208 F.3d 153, 160 (3d

Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless procedurally defaulted. See Llnes, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state's highest

court, but that court "clearly and expressly" refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.

See Coleman, 501 U.S. at 750; Hartis v. Reed, 489 U.S. 255, 260-64 (1989).

        Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To


                                                      3
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 5 of 26 PageID #: 3702




demonstrate cause for a procedural default, a petitioner must show that "some objective factor

external to the defense impeded counsel's efforts to comply with the State's procedural rule."

Murray v. Carrier, 477 U.S. 478,488 (1986). To demonstrate actual prejudice, a petitioner must show

"that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions." Id. at 494.

        Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.

Carpenter, 529 U.S. 446,451 (2000); Wenger v. Frank, 266 F.3d 218,224 (3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a "constitutional violation has probably resulted in

the conviction of one who is actually innocent." Murray, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623 (1998). In

order to establish actual innocence, the petitioner must present new reliable evidence - not

presented at trial - that demonstrates "it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt." House v. Bell, 547 U.S. 518, 537-38 (2006); see

also Sweger v. Chesney, 294 F.3d 506, 522-24 (3d Cir. 2002).

        B. Standard of Review

        If a state's highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's decision was

"contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States," or the state court's decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.



                                                      4
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 6 of 26 PageID #: 3703




§ 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362, 412 (2000); Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of§ 2254(d) applies even "when a state court's order is unaccompanied by

an opinion explaining the reasons relief has been denied." Harrington v. Richter, 562 U.S. 86, 98

(2011). As explained by the Supreme Court, "it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary." Id. at 99.

        Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of

correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280,

286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing

standard in§ 2254(e)(1) applies to factual issues, whereas unreasonable application standard of

§ 2254(d)(2) applies to factual decisions).

IV.     DISCUSSION

        The Petition asserts the following 14 grounds for relief: (1) trial counsel provided

ineffective assistance by failing to present mitigating evidence during sentencing (D.I. 11 at 5; D.I.. 3

at 7); (2) trial counsel was ineffective for failing to require specific performance from the State when

the State breached its plea agreement (D.I. 11 at 13); (3) appellate counsel provided ineffective

assistance by failing to adequately argue the disproportionality of his sentence on direct appeal (D.I.

11 at 19; D.I. 3 at 7); (4) appellate counsel was ineffective for failing to adequately argue that his life

                                                     5
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 7 of 26 PageID #: 3704




sentence is grossly disproportionate (D.I. 11 at 35; D.I. 3 at 7); (5) the State engaged in prosecutorial

misconduct during the sentencing hearing by referring to rap lyrics, which were written by

Petitioner, in violation of Delaware Rules of Evidence ("DRE") 404(6) (D.I. 11 at 40); (6) the State

engaged in prosecutorial misconduct during the sentencing hearing by "improperly vouching'' that

Petitioner chose not to show his face because he intended to rob the victims again later (D.I. 11 at

44); (7) the State engaged in prosecutorial misconduct during the sentencing hearing by "vouching"

that co-defendants Elijah Pressley and Christie Emmons were willing to testify and that their

statements were credible (D.I. 11 at 47); (8) the State engaged in prosecutorial misconduct by

denying Petitioner an opportunity to review his co-defendants' statements that were made four days

before his plea hearing, in violation of DRE 807, and trial counsel provided ineffective assistance by

failing to ask for such an opportunity (D.I. 11 at 55-57); (9) the State engaged in prosecutorial

misconduct by improperly introducing evidence of uncharged misconduct at sentencing in violation

of DRE 404(6) (D.I. 11 at 58-63); (10) the arrest warrant contained false information (D.I. 11 at 64);

(11) the evidence was insufficient with respect to the felony murder charge, allowing Petitioner to

make an "actual innocence" claim (D.I. 11 at 67; D.I. 3 at 8); (12) Petitioner's life sentence violates

the Eighth Amendment (D.I. 3 at 5); (13) the State engaged in prosecutorial misconduct by

breaching the plea agreement to "not" recommend more than 22 years at sentencing and improperly

bolstering its theory to increase his sentence (D.I. 3 at 5, 10); and (14) Petitioner is actually innocent

of second degree murder (D.I. 3 at 8; D.I. 11 at 67-68). For eases of analysis, the Court will address

the claims reviewed under§ 2254(d) first (Claims Twelve and Thirteen), the ineffective assistance of

counsel claims second (Claims One through Four), the procedurally barred claims third (Claims Five

through Eleven), and the actual innocence claim (Claim Fourteen) last.



                                                     6
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 8 of 26 PageID #: 3705




          A. Claim Twelve: Eighth Amendment Violation

          In Claim Twelve, Petitioner asserts that his life sentence violates the Eighth Amendment

because he was not the shooter. Petitioner raised this argument on direct appeal, and the Delaware

Supreme Court denied it as meritless. Therefore, Claim Twelve will only warrant relief if the

Delaware Supreme Court's decision was either contrary to, or an unreasonable application of, clearly

established federal law.

          The Eighth Amendment forbids cruel and unusual punishment, and it applies to the States

via the Fourteenth Amendment. See Robinson v. California, 370 U.S. 660, 667 (1962). Two decisions

of the United States Supreme Court summarize the applicable Eighth Amendment principles for

non-capital sentencing: Lockyer v. Andrade, 538 U.S. 63 (2003), and Ewing v. California, 538 U.S. 11

(2003). In Lockyer, the Supreme Court extensively reviewed its prior cases dealing with Eighth

Amendment challenges to criminal sentences, and concluded that it has "not established a clear and

consistent path for courts to follow" in determining whether a particular sentence for a term of

years can violate the Eighth Amendment." 538 U.S. at 72. The Lockyer Court explained that, for the

purposes of analyzing an Eighth Amendment claim under§ 2254(d)(1), the only clearly established

governing legal principle is that "the gross clisproportionality principle, the precise contours of

which are unclear, [is] applicable only in the 'exceeclingly rare' and 'extreme' case." Id. The Lockyer

Court then held that a reciclivist's minimum sentence of 50 years was not grossly clisproportionate to

the two counts of petry theft offenses that triggered the application of the reciclivist statute. See id. at

67, 77.

          In Ewing, the Supreme Court rejected the defendant's claim that a sentence of 25 years to

life for stealing three golf clubs was "grossly clisproportionate" to the crime. 538 U.S. at 20, 28. The

Ewing Court reiterated that the Eighth Amendment "contains a 'narrow proportionality principle'

                                                     7
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 9 of 26 PageID #: 3706




that 'applies to noncapital sentences,"' which "does not require strict proportionality between the

crime and the sentence. Rather, it forbids only extreme sentences that are 'grossly disproportionate'

to the crime." Id. at 20, 23. The Ewing Court explained that a court engaging in the proportionality

analysis must compare the harshness of the penalty imposed upon the defendant with the gravity of

his triggering offenses and criminal history. See id. at 28-29. "In weighing the gravity of [the

defendant's] offense, [the court] must place on the scales not only his current felony, but also his

long history of felony recidivism." Ewing, 538 U.S. at 29.

        Petitioner argued to the Delaware Supreme Court that his sentence was grossly

disproportionate because he received the same sentence as his brother, who was the shooter and

who pied guilty to first degree murder. The Delaware Supreme Court rejected this claim. See

LaCombe, 2014 WL 2522273, at *1-2. After reviewing the Delaware Supreme Court's denial of

Petitioner's Eighth Amendment argument, the Court concludes that the Delaware Supreme Court's

decision was neither contrary to, nor an unreasonable application of, the "gross proportionality"

standard as articulated in Lockyer and Andrade. Petitioner's case started as a capital case, but trial

counsel obtained a plea offer to second degree murder, resulting in Petitioner's maximum sentence

for second degree murder being life imprisonment. Petitioner's life sentence was based on his guilty

plea to second degree murder (as a lesser included offense of first degree murder), PFDCF,

attempted first degree robbery, and second degree conspiracy for his role in the shooting deaths of

two people. In accordance with Lockyer and Ewing, the Delaware Supreme Court compared the

sentence imposed to the crime committed, and concluded that the facts did not come close to

creating an inference of gross disproportionality:

                [Petitioner] pied guilty to murder - the most heinous violent crime.
                Although [Petitioner] did not pull the trigger, he gave the gun to his
                mentally ill brother, who was attempting to commit armed robbery.

                                                     8
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 10 of 26 PageID #: 3707




               Two people were killed in an incident that [Petitioner] planned and set
               in motion. There is nothing extreme, or grossly disproportionate,
               about sentencing a murderer to life in prison.

LaCombe, 2014 WL 2522273, at *1-2.

       Given these circumstances, the Court concludes that the Delaware Supreme Court's denial

of Petitioner's Eighth Amendment argument was neither contrary to, nor an unreasonable

application of, the "gross proportionality" standard as articulated in Lockyer and Ewing. Thus, the

Court will deny Petitioner's Eighth Amendment Claim for failing to satisfy§ 2254(d).

        B. Claim Thirteen: Prosecutorial Misconduct

        In Claim Thirteen, Petitioner contends that the State breached the plea agreement to "not''

recommend more than 22 years at sentencing and improperly bolstered its theory to increase his

sentence during the sentencing hearing. Petitioner alleges that the following statement made by the

State during sentencing constituted an argument for a sentence greater than 22 years:

                So don't be fooled when you consider what sentence to give
                [Petitioner] by the fact that he stayed in the car when this robbery and
                the double homicide occurred. He didn't pull the trigger, but he may
                as well have, because he set the whole thing into play.

(D.I. 11 at 15; D.I. A53) (hereinafter referred to as the "don't be fooled" statement) According to

Petitioner, the "don't be fooled" statement "signaled to the court [that] the sentencing

recommendation was not appropriate in this case." (D.I. 11 at 18)

        Petitioner raised this argument in his first Rule 61 motion and subsequent post-conviction

appeal, along with a related argument that trial counsel provided ineffective assistance for not

requiring specific performance from the State after it allegedly breached the agreement. The

Superior Court denied both arguments, opining:

                [Petitioner's] contention that the State breached this agreement by
                indirectly arguing at sentencing that [Petitioner] deserved a harsher

                                                   9
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 11 of 26 PageID #: 3708




              sentence than was agreed upon is without merit. The State's
              presentation was within the scope of appropriate comment during
              sentencing proceedings, and further, the Court was in no way obligated
              to impose the State's recommendation.

              In Delaware, agreements between a defendant and the State are
              governed by contract principles. Included in those general contract
              principles is the implied covenant of good faith and fair dealing. That
              covenant requires a party in a contractual relationship to refrain from
              arbitrary or unreasonable conduct which has the effect of preventing
              the other party to a contract from receiving the fruits of the bargain.

              In this case, the State did not breach its agreement with [Petitioner].
              In fact, the State performed exactly as the terms of the plea agreement
              stated. The State recommended the agreed upon sentence of twenty-
              two years. Where a plea agreement exists, the State is entitled, as it did
              in this case, to support its plea agreement with the presentence
              investigation and other factors relevant to the reasonableness of the
              sentence recommendation. The State appropriately presented victim
              impact statements and brought aggravating factors to the attention of
              the Court. What the State presented in this case did not even rise to
              the level of the State's action in Jones v. State, where Justice Holland
              stated, "[a]lthough some of the State's comments at sentencing were
              speculative and more restraint might have been shown ... we find that
              the State's comments failed to rise to the level of subverting the
              integrity of the plea bargaining process." Trial counsel, therefore,
              could not have been deficient for failing to seek the specific
              performance of the plea agreement.

               Even if the State did breach its agreement with [Petitioner], there was
               no prejudice from trial counsel's failure to argue for the specific
               enforcement of the plea agreement. The State's recommendation does
               not bind the Superior Court. The Court was free to exercise its
               discretion in sentencing [Petitioner] within the statutory limits. When
               accepting the plea agreement, [Petitioner] knew he faced exposure of
               up to life imprisonment for his offenses.

LaCombe, 2016 WL 6301233, at *7-8. The Delaware Supreme Court considered the argument in

Claim Thirteen on the merits, and affirmed the Superior Court's judgment, opining:

               The Superior Court correctly observed that plea agreements are
               governed by contract principles, including an implied covenant of
               good faith and fair dealing. This principle "applies 'when the party
               asserting the implied covenant proves that the other party has acted

                                                 10
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 12 of 26 PageID #: 3709




                arbitrarily or unreasonably, thereby frustrating the fruits of the bargain
                that the asserting party reasonably expected."' To put it simply, a deal
                is a deal: if the State makes a plea deal with a defendant, it should stick
                to it and not engage in conduct that is designed to undermine it. Here,
                the State should have exercised more restraint, but did not cross the
                line that would trigger reversal.

LaCombe, 2017 WL 2180545, at *6.

        Pursuant to Santobello v. New York, 404 U.S. 257, 261-63 (1971), plea agreements are analyzed

under contract law standards. See United States v. Nolan-Cooper, 155 F.3d 221,236 (3d Cir. 1998).

"When a criminal defendant claims that the government breached its plea agreement, the first step is

to define what the government agreed to do." Dunn v. Colleran, 247 F.3d 450,458 (3d Cir. 2001).

Significantly, Santobello does not address implicit repudiations of a plea agreement, and the

Constitution does not require a prosecutor to "enthusiastically" make an agreed-upon sentencing

recommendation. United States v. Benchimol, 471 U.S. 453, 455-56 (1985).

        In this case, the plea agreement specifically states that the "State will recommend 22 years

Level 5 followed by L4 and L3 probation." (D.I. 18-6 at 23) While the State's "don't be fooled"

statement could, when viewed in isolation, support different interpretations, reading the statement in

context with the sentencing transcript demonstrates that the Delaware state courts reasonably

determined that the "don't be fooled statement" did not constitute a breach of the plea agreement.

Petitioner and his brother, Paul, the shooter, were sentenced together. (D.I. 18-2 at 13-26) At the

start of the joint sentencing hearing, the Superior Court addressed preliminary matters, and then

moved on to sentencing. The State explained that it would present one presentation for both

defendants, and then would speak separately about the State's sentencing recommendation. (D.I.

18-2 at 17) The victims' families read statements to the Superior Court. (D.I. 18-2 at 17-20) After

the victims' families spoke, the State briefly recited the facts of the case, Paul LaCombe's


                                                    11
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 13 of 26 PageID #: 3710




(Petitioner's brother) confession and his acceptance of responsibility, and the relative roles of the

various parties. (D.l. 18-2 at 20) The State then made the "don't be fooled" statement, but

immediately followed that statement by reiterating its sentence recommendation:

                  So don't be fooled when you consider what sentence to give
                  [Petitioner] by the fact that he stayed in the car when this robbery and
                  the double homicide occurred. He didn't pull the trigger, but he may
                  as well have, because he set the whole thing into play.

                  Now, he has pled to a series of charges before this Court, and the State
                  is recommending that he receive 22 years Level V time followed by a
                  lengthy period of probation when he is released.

(D.I. 18-2 at 21) Thereafter, the State addressed Paul LaCombe's sentence, stating: "Paul has pled to

a murder first charge, and, as the Court and everyone in the room is aware, there is only one

sentence available to Paul, and that is natural life, and that is what we're asking for Paul." (D.l. 18-2

at 21) The Superior Court then asked the attorneys for both defendants to speak. Petitioner's trial

counsel stated:

                  I would submit to the Court that when this plea offer was structured,
                  that all the issues the State raised before Your Honor today about
                  [Petitioner's] involvement and being the mastermind behind this was
                  incorporated in the plea. He's facing a minimum of 21 years, and the
                  State has capped the recommendation at 22 years.

(D.I. 18-2 at 24)

        In this case, because two defendants were being sentenced at the same time, the State

needed to explain their relative roles, especially when justifying the sentence it was seeking for Paul

LaCombe, the shooter. The "don't be fooled" statement came after the State's straightforward

recitation of the facts of the case, just prior to the State's explanation of its reasoning for accepting a

guilty but mentally ill plea from Paul LaCombe, the shooter, and recommending a life sentence

rather than otherwise seeking the death penalty for Paul. The "don't be fooled'' statement


                                                     12
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 14 of 26 PageID #: 3711




supported the State's sentence recommendation of 22 years "followed by a lengthy period of

probation when he is released." Notably, Petitioner's plea agreement did not bind the State's

recommendation regarding the length of probation, leaving the State to argue, as it did, that a long

probation was needed. In contrast, pursuant to the plea agreement, the State's responsibility during

the sentencing heating was to recommend "capping" the sentence at 22 years of Level V

incarceration, which it did. The State did not exceed its agreed-upon maximum sentencing

recommendation and did not make inflammatory statements.

        Given these citcumstances, the Court concludes that the Delaware Supreme Court's holding

that the State's "don't be fooled" comment did not breach the plea agreement constituted a

reasonable determination of the facts under§ 2254(d)(2), and also does not warrant relief under

§ 2254(d)(l). Accordingly, the Court will deny Claim Thirteen.

        C. Claims One Through Four: Ineffective Assistance of Counsel

        In Claims One and Two, Petitioner contends that trial counsel provided ineffective

assistance by failing to present mitigating evidence during sentencing and by failing to requite

specific performance from the State when the State breached its plea agreement. In Claims Three

and Four, Petitioner argues that appellate counsel provided ineffective assistance by failing to

adequately argue the disproportionality of his sentence on ditect appeal and by failing to adequately

argue the two-prong Crosi?J standard on disproportionate sentencing. The Delaware Supreme Court

denied all four Claims as meritless. See LaCombe, 2017 WL 2180545, at *4. Therefore, Claims One

through Four will not warrant relief unless the Delaware Supreme Court's decision was either

contrary to, or an unreasonable application of, clearly established federal law.

        The clearly established federal law governing ineffective assistance of counsel claims is the

two-pronged standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984), and its progeny.

                                                   13
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 15 of 26 PageID #: 3712




See Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Strickland prong, a petitioner must

demonstrate that "counsel's representation fell below an objective standard of reasonableness," with

reasonableness being judged under professional norms prevailing at the time counsel rendered

assistance. 466 U.S. at 688. Under the second Sttickland prong, a petitioner must demonstrate

"there is a reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different." Id. at 694. A reasonable probability is a "probability

sufficient to undermine confidence in the outcome." Id. A court can choose to address the

prejudice prong before the deficient performance prong, and reject an ineffective assistance of

counsel claim solely on the ground that the defendant was not prejudiced. See Strick/and, 466 U.S. at

698.

        In order to sustain an ineffective assistance of counsel claim, a petitioner must make

concrete allegations of actual prejudice and substantiate them or risk summary dismissal. See We/Lr v.

Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987).

Although not insurmountable, the Strickland standard is highly demanding and leads to a "strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance." Strickland, 466 U.S. at 689.

        With respect to the first prong of the§ 2254(d)(1) inquiry, a "state court decision is contrary

to clearly established federal law if it applies a rule that contradicts the governing law set forth in

Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by

the Supreme Court." Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Here, the Delaware

Supreme Court decision was not contrary to Strickland. It correctly identified the Strickland standard



                                                    14
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 16 of 26 PageID #: 3713




applicable to Claims One through Four. 2 See Williams, 529 U.S. at 406 ("[A] run-of-the-mill state-

court decision applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner's

case [does] not fit comfortably within§ 2254(d)(1)'s 'contrary to' clause."). It also reasonably

applied the Strickland standard to the facts of Petitioner's case.

          When performing the second prong of the § 2254(d) inquiry, the Court must review the

Delaware Supreme Court's decision with respect to Petitioner's ineffective assistance of counsel

Claims through a "doubly deferential" lens.' See Richter, 562 U.S. at 105. The relevant question

when analyzing counsel's performance under the "doubly deferential lens" "is not whether counsel's

actions were reasonable, [but rather], whether there is any reasonable argument that counsel satisfied

Stricklantfs deferential standard." Id. In turn, when assessing prejudice under Strickland, the question

is "whether it is reasonably likely the result would have been different" but for counsel's

performance, and the "likelihood of a different result must be substantial, not just conceivable." Id.

Finally, when viewing a state court's determination that a Strickland claim lacks merit through the




2In the context of guilty pleas, courts also refer to Hill v. Lockhart, 474 U.S. 52 (1985), as providing
the relevant inquiry for the prejudice prong of Strickland. However, since Claims One through Four
allege ineffective assistance with respect to his sentencing, and not his guilty plea, Strick/and is the
proper standard.
3
 As explained by the Richter Court,

                   [t]he standards created by Strickland and § 2254(d) are both "highly
                   deferential," and when the two apply in tandem, review is doubly so.
                   The Strickland standard is a general one, so the range of reasonable
                   applications is substantial. Federal habeas courts must guard against
                   the danger of equating unreasonableness under Strickland with
                   unreasonableness under§ 2254(d).

    562 U.S. at 105 (internal citations omitted).

                                                     15
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 17 of 26 PageID #: 3714




lens of§ 2254(d), federal habeas relief is precluded "so long as fairminded jurists could disagree on

the correctness of the state court's decision." Id. at 101.

                1.   Claim One: Trial counsel's failure to submit mitigation report

        When denying Claim One, the Delaware Supreme Court reviewed the state court record and

concluded that trial counsel's decision to withhold the mitigation report was objectively reasonable.

Specifically, the Delaware Supreme Court opined:

                Trial Counsel engaged in a thorough investigation of potential
                mitigating evidence and made a strategic decision not to use it because
                it might open the door to harmful evidence. [Petitioner] has not
                overcome the strong presumption that this decision was a sound
                strategy designed to maximize [Petitioner's] opportunity to secure a
                favorable sentence.

Lacombe, 2017 WL 2180545, at *5.

        The record supports the Delaware Supreme Court's conclusion. Although the practice of

retaining a mitigation specialist "is more common in capital cases," trial counsel fulfilled his

obligation to investigate by retaining "the services of a mitigation specialist in order to uncover

evidence of potential mitigating value" for Petitioner's case. LacCombe, 2016 WL 6301233, at *6. In

his Rule 61 affidavit, trial counsel explains that he made a strategic decision not to introduce the

mitigation report, because it contained a disclosure from Petitioner's mother that Petitioner sexually

abused his younger brother (co-defendant Paul LaCombe) throughout their childhood. Trial

counsel believed this information would bolster the State's argument and potentially hurt

Petitioner's case. Trial counsel's decision not to enter the mitigation report was reasonably objective

at the time it was made, especially when viewed in connection with the Superior Court's already-

existing perception of Petitioner's role in the incident as "being fairly equal in different respects to

that of [Petitioner's] brother." (D.L 18-6 at 61)


                                                    16
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 18 of 26 PageID #: 3715




        Significantly, the record reveals that trial counsel presented other types of mitigation

evidence on behalf of Petitioner, including letters of support from friends and family and a timeline

of Petitioner's life created by the mitigation specialist. Trial counsel also assisted Petitioner in

preparing a statement to the Court, in which Petitioner expressed remorse. Given this record, the

Court concludes that reasonable jurists could agree that trial counsel did not perform deficiently by

not submitting the mitigation report. See Richter, 562 U.S. at 105 ("When § 2254(d) applies, the

question is not whether counsel's actions were reasonable. The question is whether there is any

reasonable argument that counsel satisfied Strickland's deferential standard.").

        Petitioner has also failed to establish prejudice. As the Delaware Supreme Court noted, "the

Superior Court's comments after reviewing the mitigation report in this matter suggest that omitting

the report did not result in prejudice because it would not have impacted [Petitioner's] sentence."

LaCombe, 2017 WL 2180545, at *5. In fact, even after reviewing the mitigation report during the

Rule 61 proceeding, the Superior Court held that Petitioner's sentence "remain[s] appropriate, and

no degree of mitigating evidence, as represented by [Petitioner's] current counsel, would have

changed the outcome of [Petitioner's] sentence." LaCombe, 2016 WL 6301233, at *7. Given these

circumstances, the Court concludes that the Delaware Supreme Court's rejection of Claim One was

not unreasonable under the doubly deferential lens of AEDPA and Strickland.

                 2. Claim Two: Trial counsel's failure to seek specific performance of plea
                    agreement

         In Claim Two, Petitioner contends that trial counsel was ineffective for failing to demand

specific performance of his plea agreement. This argument is premised on Petitioner's belief that

the State breached the plea agreement during the sentencing hearing when it made the "don't be

fooled" statement, discussed at length above in the Court's analysis of Claim Thirteen. See supra at


                                                     17
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 19 of 26 PageID #: 3716




Section IV.B. To briefly reiterate, tbe Court has concluded tbat tbe Delaware Supreme Court

reasonably determined tbe facts and reasonably applied clearly established federal law in holding tbat

tbe State did not breach tbe plea agreement by making tbe "don't be fooled" statement. If tbere was

no breach, tbere was nothing more for trial counsel to seek in terms of specific performance.

Therefore, Petitioner's failure to seek specific performance in a non-breach situation did not fall

below an objective standard of reasonableness.

        Moreover, Petitioner has not established tbat his sentence would have been different if tbe

State refrained from making tbe "don't be fooled" statement. The Superior Court was not obligated

to follow tbe State's sentencing recommendation and had discretion to sentence Petitioner to life in

prison, which it did. Given tbese circumstances, tbe Delaware Supreme Court reasonably applied

Strickland in holding tbat Petitioner was not prejudiced by trial counsel's failure to seek specific

performance of tbe plea agreement.

                3. Appellate counsel's alleged ineffective assistance

        In Claims Three and Four, Petitioner contends tbat appellate counsel provided ineffective

assistance by failing to effectively argue tbat tbe disproportionality of his life sentence violated his

rights under tbe Delaware and United States Constitution. More specifically, citing tbe two-pronged

test established in Crosby v. State, 824 A.2d 894, 908 (Del. 2003), Petitioner contends tbat appellate
                                                                                                       4
counsel should have provided more cases to demonstrate tbe disproportionality of his sentence.

The Delaware Supreme Court rejected Petitioner's complaints about appellate counsel, holding tbat


4In Crosby v. State, tbe Delaware Supreme Court discussed tbe requirements of tbe Eighth
Amendment's prohibition against cruel and unusual punishment, and enumerated a two-pronged
disproportionate sentence test. 824 A.2d 894, 908 (Del. 2003). Pursuant to tbe Crosby test, a court
must "undertake a threshold comparison of tbe crime committed and tbe sentence imposed. If such
a comparison leads to an inference of gross disproportionality, tben (the reviewing court] must
compare [defendant]'s sentence with other similar cases to determine whether tbe trial court acted
out of step witb sentencing norms." Id.
                                                 18
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 20 of 26 PageID #: 3717




appellate counsel adequately represented Petitioner despite the fact that he failed to provide a survey

of comparable cases to demonstrate the disproportionality of his sentence under the second prong

of the Crosby test. The Delaware Supreme Court noted that the comparable case analysis relates to

the second step of the Crosby analysis, which it expressly did not reach on direct appeal:

                The first part of the disproportionality test requires the Court to
                compare the crime [Petitioner] committed with the sentence imposed.
                [Petitioner] pied guilty to murder - the most heinous violent crime.
                Although [Petitioner] did not pull the trigger, he gave the gun to his
                mentally ill brother, who was attempting to commit armed robbery.
                Two people were killed in an incident that Lacombe planned and set
                in motion. There is nothing extreme, or grossly disproportionate,
                about sentencing a murderer to life in prison. Because the sentence
                does not raise an inference of gross disproportionality, the Court does
                not undertake the second step of the Crosby analysis, where the fact
                that [Petitioner] received the same sentence as his brother would be
                considered.

LaCombe, 2017 WL 2180545, at *5. The Delaware Supreme Court further found that Petitioner

failed to demonstrate prejudice, given that Court's "continuing view that there was nothing grossly

disproportionate about sentencing [Petitioner] to life in prison for his role in the shooting deaths of

two people." Id.

        As discussed at length in the Court's analysis of Claim Twelve, the Court has concluded that

the Delaware Supreme Court reasonably applied clearly established federal law in holding that

Petitioner's life sentence does not violate the Eighth Amendment. See supra Section IV.B.

Consequently, the Delaware Supreme Court reasonably applied Strickland in holding that appellate

counsel did not provide ineffective assistance by failing to present a meritless Eighth Amendment

argument. Accordingly, the Court will deny Claims Three and Four for failing to satisfy§ 2254(d).




                                                   19
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 21 of 26 PageID #: 3718




       C. Claims Five through Eleven: Procedurally Barred

       Petitioner presented Claims Five through Eleven in his second Rule 61 motion. (D.I. 18-27

at 14-42) The Superior Court denied these Claims as time-barred under Rule 61(i)(1), successive

under Rule 61(i)(2), and procedurally defaulted under Rule 61(i)(3). The Delaware Supreme Court

affirmed that decision.

        By applying the procedural bars of Rule 61(i)(1),(2), and (3), the Delaware Supreme Court

articulated a "plain statement" under Harris v. Reed, 489 U.S. 255, 263-64 (1984), that its decision

rested on state law grounds. This Court has consistently held that Rule 61(i)(1) and (3) are

independent and adequate state procedural rules effectuating a procedural default. See Trice v. Pierce,

2016 WL 2771123, at *4 (D. Del. May 13, 2016). Therefore, the Court cannot review the merits of

Claims Five through Eleven absent a showing of cause for the default, and prejudice resulting

therefrom, or upon a showing that a miscarriage of justice will occur if the claim is not reviewed.

        Petitioner attempts to establish cause for his default by claiming appellate and

postconviction counsel were ineffective for failing to raise the instant seven Claims on direct appeal

or in his first Rule 61 proceeding. (D.I. 11 at 30-34) To the extent this allegation is an attempt to

demonstrate cause for his default under Marlinez v. Ryan, 566 U.S. 1, 16-17 (2012), the attempt is

unavailing. In Martinez, the Supreme Court held that inadequate assistance or the absence of counsel

during an initial-review state collateral proceeding may (under certain circumstances) establish cause

for a petitioner's procedural default of a claim of ineffective assistance of trial counsel. Id. at 12, 16-

17. The Third Circuit has explained the application of Martinez in habeas cases:

                Martinez recognizes a narrow exception to the doctrine of procedural
                default: "Inadequate assistance of counsel at initial-review collateral
                proceedings may establish cause for a prisoner's procedural default of
                a claim of ineffective assistance at trial." This exception is available to
                a petitioner who can show that: 1) his procedurally defaulted

                                                    20
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 22 of 26 PageID #: 3719




                ineffective assistance of trial counsel claim has "some merit," and that
                2) his state-post conviction counsel was "ineffective under the
                standards of Strickland v. Washington."

Workman v. Sup'tAlbion SCI, 915 F.3d 928,937 (3d Cir. 2019). "To demonstrate that his claim has

some merit, a petitioner must 'show that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further."' Id. at 938 (quoting Miller-El, 537 U.S.

at 336). To demonstrate that post-conviction counsel's ineffectiveness caused the procedural

default, a petitioner must show that post-conviction counsel's performance was deficient under the

first prong of the Strickland standard, i.e., "that his state post-conviction counsel's performance fell

below an objective standard of reasonableness." Workman, 915 F.3d at 941.

        Since Maitinez can only apply to excuse the default of claims alleging ineffective assistance of

trial counsel, Petitioner's allegation of ineffective assistance of postconviction counsel does not

excuse the procedural default of the freestanding claims for relief asserted in Claims Five through

Eleven. Petitioner's attempt to establish cause by blaming appellate counsel's failure to raise the

freestanding claims on direct appeal also cannot establish cause, because those ineffective assistance

of appellate counsel allegations are themselves procedurally defaulted. See Murray, 477 U.S. at 488-89

(finding claim of ineffective assistance of counsel must be presented to state courts as independent

claim before it may be used to establish cause for procedural default); Kellum v. Pierce, 24 F. Supp. 3d

390, 405 (D. Del. 2014). Finally, the limited Martinez rule does not apply to excuse any default that

may have occurred in his second Rule 61 proceeding, because Martinez only excuses defaults

occurring in the initial collateral proceeding.

        Notably, Claim Eight presents two arguments: the freestanding prosecutorial misconduct

argument that the Court just determined to be procedurally defaulted, and a related assertion that

                                                    21
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 23 of 26 PageID #: 3720




trial counsel was ineffective for failing to ask for an opportunity to review his co-defendants'

statements under DRE 807. To the extent Petitioner contends that postconviction counsel was

ineffective for failing to assert the ineffective assistance of trial counsel argument contained in Claim

Eight in his first Rule 61 motion as a method for establishing cause under Martinez, the attempt is

unavailing. Petitioner has failed to demonstrate that the instant underlying ineffective assistance of

trial counsel claim is substantial. A criminal defendant's valid guilty plea waives all non-jurisdictional

issues and claims "relating to the deprivation of constitutional rights that occurred prior to the entry

of the guilty plea." Trice, 2016 WL 2771123, at *5. Consequently, by entering a voluntary guilty plea,

a petitioner waives claims of ineffective assistance of counsel involving counsel's performance prior

to the entry of the guilty plea that do not challenge the voluntariness of the plea. See Cooper v. Carroll,

2007 WL 4168209, at *6 (D. Del. Nov. 7, 2007).

        In this case, the plea colloquy, plea agreement and truth-in-sentencing guilty plea form

reflect that Petitioner freely, knowingly, voluntarily, and intelligently pled guilty, and that he

specifically stated he had consulted with trial counsel and understood the rights he was giving up by

pleading guilty. (D.I. 18-6 at 23-28) By pleading guilty, Petitioner voluntarily relinquished his right

to challenge the nature, sufficiency, and veracity of the State's evidence, including his co-defendants'

statements. The instant underlying ineffective assistance of trial counsel claim also fails because

Petitioner affirmed on his truth-in-sentencing guilty plea form and during the plea colloquy that he

was satisfied with his attorney's representation and advice and that his attorney did not force him to

enter the plea. (D.I. 18-6 at 24, 37-38) Petitioner's unsupported allegations in this Court fail to

provide compelling evidence as to why the statements he made in the plea agreement and the truth-

in-sentencing guilty plea form, and during the plea colloquy, should not be presumptively accepted

as true. See Blackledge v. Allison, 431 U.S. 63, 74 (1977) ("Solemn declarations in open court carry a

                                                     22
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 24 of 26 PageID #: 3721




strong presumption of verity [creating a] formidable barrier in any subsequent collateral

proceedings.") For these reasons, Petitioner has failed to establish cause for the ineffective

assistance of trial counsel allegation.

        Petitioner does not provide any other cause for his default of Claims Five through Eleven.

In the absence of cause, the Court will not address the issue of prejudice. Additionally, Petitioner

has not satisfied the miscarriage of justice exception to the procedural default doctrine because he

has not provided new reliable evidence of his actual innocence. See infra Section N.D. Accordingly,

the Court will deny Claims Five, Six, Seven, Eight, Nine, Ten, and Eleven as procedurally barred

from habeas review.

        D.       Claim Fonrteen: Actual Innocence

        In his final Claim, Petitioner contends he is actually innocent of second degree murder,

because the "murder was not committed in the furtherance of the commission of robbery. !Rather,

the] murder of the victims was committed not while co-defendant attempted to rob victims, only

when co-defendant attempted to escape from vehicle and realized doors were locked." (D.I. 11 at

67-68) Although, in "certain exceptional cases involving a compelling claim of actual innocence," a
                                                                                                       5
prisoner may assert actual innocence as a gateway for obtaining habeas review of defaulted claims,

whether a freestanding claim of actual innocence is cognizable on federal habeas review remains an

open question in Supreme Court jurisprudence. See Reeves v. Fayette SCI, 897 F.3d 154, 160 n.4 (3d

Cir. 2018) (citingMcQuzggin v. Perkins, 569 U.S. 383,392 (2013)). Even for gateway claims, "[a]ctual

innocence means factual innocence, not mere legal insufficiency." Bousley, 523 U.S. at 623.

Assuming, arguendo, that an assertion of actual innocence could constitute a freestanding claim, a

petitioner's burden on any such claim "would necessarily be extraordinarily high" and "more


'See House v. Bell, 547 U.S. 518,521, 536-37 (2006).
                                                   23
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 25 of 26 PageID #: 3722




demanding" than that applied to gateway actual-innocence claims. Herrera v. Collins, 506 U.S. 390,

416 (1993); see also Reeves, 897 F.3d at 160 n.4 (describing hypothetical freestanding actual-innocence

standard as "more demanding" than that applied to gateway actual-innocence claims). To put the

burden for establishing a freestanding claim of actual innocence in perspective, a gateway actual

innocence claim that is asserted in an effort to overcome the statute of limitations bar for habeas

cases will only succeed if it is based on "new reliable evidence - whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence [] that was not presented at

trial." Schlup v. Delo, 513 U.S. 298,324 (1995).

        Here, Petitioner has not presented any facts to establish his actual innocence; nor has he

presented any colorable evidence of his actual innocence. Therefore, Petitioner's instant assertion of

innocence does not satisfy the McQuiggan/ Schlup standard for actual innocence.

V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A

certificate of appealability is appropriate when a petitioner makes a "substantial showing of the

denial of a constitutional right'' by demonstrating "that reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); see also

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.




                                                   24
Case 1:17-cv-01518-LPS Document 32 Filed 04/09/21 Page 26 of 26 PageID #: 3723




VI.    CONCLUSION

       For the reasons discussed, the Court will deny the Petition without holding an evidentiary

hearing. An appropriate Order will be entered.




                                                 25
